11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                            JUDGMENT

Massey Operating, LLC,                               * From the 91st District
                                                       Court of Eastland County,
                                                       Trial Court No. CV-08-41050.

Vs. No. 11-11-00118-CV                               * March 7, 2013

Frac Tech Services, LLC,                             * Memorandum Opinion by McCall, J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is in all things affirmed. The costs incurred by reason of this appeal are taxed against
Massey Operating, LLC.